An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Cour-Ir
or:
Newxm.

[03 1am w”

4

IN THE SUPREME COURT OF THE STATE OF NEVADA

ROYAL BRAKES, N0. 667’99
Petitioner,

vs.

THE EIGHTH JUDICIAL DISTRICT
{COURT OF THE STATE OF N EVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
DOUGLAS W. HERNDGN, DISTRICT
J UDGE,

Respundents,

and

MILDRED OLIVO,
lineal Party 1;; Intgpegt.

 

 

 

ORDER DISMISSING PETITION
FOR WRIT OF CERTIORARI OR PROHIBINON

Petitioner’s motion to valuntaﬁly dismiss its writ petition is

A granted, and this petition is hereby dismissed.

'
y

 

It is 30 ORDERED.

/ $6M  ___, C.J.

Hon. Douglas W. Herndon, District J 11ng

Robert W. Lueck, Esq.

Garden Silver

Legal Aid Center 0f Southern Nevada, Barbara E. Buckley,
Executive Director

Anna R. Traum, Com‘dinatar, Appellate Litigation Section,
Pro Bono Committee, State Bar of Nevada

Eighth District Cuurt Clerk

CC:

15038629